Exhibit 10.1

EXECUTION COPY

SUPPLEMENTAL SENIOR SUBORDINATED TERM LOAN AGREEMENT

AND

AMENDMENT NO. 1 TO SENIOR SUBORDINATED TERM LOAN AGREEMENT

Dated as of June 29, 2009

between

QUANTUM CORPORATION,

as the Borrower,

and

EMC INTERNATIONAL COMPANY,

as the Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

   Defined Terms    1

1.02

   Other Interpretive Provisions    14

1.03

   Accounting Terms    14

1.04

   Times of Day    15

ARTICLE II THE TERM LOAN

   15

2.01

   The Term Loans    15

2.02

   Term Loan Borrowing    15

2.03

   Prepayments; Mandatory Offer to Purchase    15

2.04

   Repayment of Term Loans    16

2.05

   Interest.    16

2.06

   Computation of Interest    17

2.07

   Evidence of Indebtedness    17

2.08

   Payments Generally; Application of Payments    17

2.09

   Amendments To Existing Subordinated Term Loan Agreement    18

ARTICLE III TAXES

   18

3.01

   Taxes    18

3.02

   Survival    20

ARTICLE IV CONDITIONS PRECEDENT

   20

4.01

   Conditions to Effectiveness of this Agreement    20

4.02

   Conditions to Acceptance of Exchange Loan    23

ARTICLE V REPRESENTATIONS AND WARRANTIES

   26

        5.01

   Existence; Qualification and Power; Compliance with Laws    26

5.02

   Authorization; No Contravention    26

5.03

   Governmental Authorization; Other Consents    27

5.04

   Binding Effect    27

5.05

   Financial Statements; No Material Adverse Effect    27

5.06

   Litigation    28

5.07

   No Default    28

5.08

   Ownership of Property; Liens; Investments    28

5.09

   Environmental Compliance    28

5.10

   Insurance    29

5.11

   Taxes    29

5.12

   Labor Matters    30

5.13

   ERISA Compliance; Employee Benefit Plans    30

5.14

   Subsidiaries; Equity Interests; Loan Parties    31

5.15

   Margin Regulations; Investment Company Act    31

5.16

   Disclosure    31

 

i



--------------------------------------------------------------------------------

5.17    Intellectual Property; Licenses, Etc.    32 5.18    Solvency    32 5.19
   Casualty, Etc.    32 5.20    Permitted Refinancing Indebtedness    32 5.21   
Senior Subordinated Indebtedness    32 ARTICLE VI AFFIRMATIVE COVENANTS    33
6.01    Financial Statements    33 6.02    Notices    33 6.03    Preservation of
Existence, Etc.    33 6.04    Use of Proceeds    34 6.05    Further Instruments
and Acts    34 ARTICLE VII NEGATIVE COVENANTS    34 7.01    Fundamental Changes
   34 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES    35 8.01    Events of
Default    35 8.02    Remedies upon Event of Default    36 ARTICLE IX
SUBORDINATION    37 9.01    Agreement of Subordination    37 9.02    Payments To
Lender    37 9.03    Subrogation Of Term Loan    39 9.04    Notice To Lender   
40 9.05    Lender’s Relation To Existing Senior Indebtedness    41         9.06
   No Impairment Of Subordination    41 9.07    Existing Senior Indebtedness
Entitled To Rely    42 ARTICLE X MISCELLANEOUS    42 10.01    Amendments, Etc;
Termination    42 10.02    Notices and Other Communications; Facsimile Copies   
42 10.03    No Waiver; Cumulative Remedies    43 10.04    Expenses; Indemnity;
Damage Waiver    43 10.05    Payments Set Aside    45 10.06    Successors and
Assigns    45 10.07    Right of Setoff    46 10.08    Interest Rate Limitation
   46 10.09    Counterparts; Integration; Effectiveness    46 10.10    Survival
of Representations and Warranties    46 10.11    Severability    47 10.12   
Governing Law; Jurisdiction; Etc.    47 10.13    WAIVER OF JURY TRIAL    48

 

ii



--------------------------------------------------------------------------------

SCHEDULE    5.03    Certain Authorizations 5.05    Surviving Indebtedness;
Supplement to Interim Financial Statements 5.08(b)    Existing Liens 5.08(c)   
Owned Real Property 5.08(d)    Leased Real Property 5.09    Environmental
Matters 5.11    Tax Matters 5.14    Subsidiaries and Other Equity Investments;
Loan Parties 5.17    Intellectual Property Matters 9.02    Notice Information
EXHIBITS    Form of    A    Exchange Loan Agreement B    Borrowing Notice C   
Tranche A Term Note D    Tranche B Term Note E    Solvency Certificate F   
Letter Agreement G    Opinion Matters – Section 4.01 H    Opinion Matters –
Section 4.02

 

iii



--------------------------------------------------------------------------------

SUPPLEMENTAL SENIOR SUBORDINATED TERM LOAN AGREEMENT AND

AMENDMENT NO. 1 TO SENIOR SUBORDINATED TERM LOAN AGREEMENT

This SUPPLEMENTAL SENIOR SUBORDINATED LOAN AGREEMENT (“Agreement”) is entered
into as of June 29, 2009, between QUANTUM CORPORATION, a Delaware corporation,
as the borrower (the “Borrower”) and EMC INTERNATIONAL COMPANY, an entity
organized under the laws of the Republic of Ireland and having its principal
place of business in Bermuda, as the lender (the “Lender”). Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in
Section 1.01.

PRELIMINARY STATEMENTS:

(1) Subject to the terms and conditions contained herein, the Borrower has
requested that (a) the Lender make Term Loans to the Borrower on the Closing
Date in an aggregate principal amount up to $49,582,380.79, the proceeds of
which will be used by the Borrower, subject to the limitations and conditions
set forth herein, to refinance all or a portion of its 4.375% convertible
subordinated notes due August 1, 2010 (the “Subordinated Notes”), which
Subordinated Notes shall be purchased by the Borrower concurrently with the
funding of the Term Loans.

(2) The Borrower and the Lender entered into the Senior Subordinated Term Loan
Agreement, dated as of June 3, 2009, between Borrower and Lender (the “Existing
Subordinated Term Loan Agreement”) and the Borrower and Lender desire to amend
the Existing Subordinated Term Loan Agreement concurrently with the closing
hereunder.

(3) The Lender has indicated its willingness to so lend on the terms and subject
to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceleration” means acceleration of the Loans (as defined in the Existing
Senior Secured Credit Agreement) pursuant to Section 8.02 of the Existing Senior
Secured Credit Agreement.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agreement” has the meaning specified in the preamble hereto.

 

1



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended March 31, 2008, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Borrower” has the meaning specified in the preamble hereto.

“Borrowing Notice” means a notice of the Term Loans pursuant to Section 2.02
which shall be substantially in the form of Exhibit B.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote ten percent (10%) or more of the Equity
Interests having ordinary voting power for the election of directors of such
Person, or (ii) to direct or cause the direction of the management and policies
of that Person, whether through the ownership of voting securities or by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

2



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to 14% per annum.

“Dollar” and “$” mean lawful money of the United States.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
obligations contained in or required by permits, concessions, grants,
franchises, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any Hazardous
Materials into the environment, including those related to hazardous substances
or wastes, air emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination; provided that the term Equity Interests shall not include any
obligation that constitutes Indebtedness by reason of the fact that such
Indebtedness by its terms is or may be convertible into common stock of the
obligor thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

3



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or a receipt by Borrower or an ERISA Affiliate of notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate; (g) the failure of the Borrower or any ERISA Affiliate
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan; or (h) the application for a minimum
funding waiver with respect to a Pension Plan.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Loan Agreement” has the meaning specified in the proviso to
Section 2.04.

“Exchange Loan Closing Date” has the meaning specified in Section 4.02(b).

“Exchange Loan Collateral Documents” means such security agreements, pledge
agreements, guaranties, security agreement supplements, intellectual property
security agreements or other similar agreements delivered to Lender in order to
create a first priority security interest in substantially all assets (other
than real property) of the Borrower and its domestic Subsidiaries, including
without limitation, substantially all personal and mixed property of the
Borrower, and a first priority security interest in 100% of the capital stock of
each domestic Subsidiary of the Borrower and 66% of the voting capital stock and
100% of the non-voting capital stock of each foreign Subsidiary that is owned
directly by the Borrower or any guarantor and all intercompany debt (subject to
certain permitted encumbrances as provided in the Exchange Loan Agreement);
provided, however, that the Borrower shall not be required to take any action in
any foreign jurisdiction to perfect its Lien on any personal or mixed property
of Borrower or any capital stock of any foreign Subsidiary except to the extent
that (i) the Lender determines in its reasonable credit judgment that the
benefits of taking such actions outweigh the burdens imposed on Borrower by
taking such actions and (ii) the Lender requests that the Borrower takes such
actions.

“Exchange Loan Documents” means, collectively, (a) the Exchange Loan Agreement,
(b) the Senior Secured Exchange Notes, if any, and (c) the Exchange Loan
Collateral Documents.

“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) branch profits taxes or taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction or any political

 

4



--------------------------------------------------------------------------------

subdivision thereof under the laws of which such recipient is organized or in
which its principal office is located or in which it is otherwise treated as
doing business (other than a jurisdiction or political subdivision in which the
Lender or any other recipient would not have been treated as doing business but
for and solely as a result of its having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any Loan
Document) or, in the in the case of the Lender, in which its applicable Lender’s
office is located and (b) any United States withholding tax that is imposed on
amounts payable to the Lender at the time such Lender becomes a party hereto (or
designates a new Lender’s Office) or any tax that is attributable to such
Lender’s failure or inability (other than as a result of a change in law after
the date such Lender becomes a party hereto) to comply with Section 3.01(e);
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of the designation of a new Lender’s Office (or assignment) to receive
additional amounts from Borrower with respect to such withholding tax pursuant
to Section 3.01(a).

“Existing Senior Indebtedness” has the meaning specified in Section 9.01.

“Existing Senior Secured Credit Agreement” means the Senior Secured Credit
Agreement, dated as of July 12, 2007, among the Borrower, as the borrower,
Credit Suisse, as the administrative agent and collateral agent, and the lenders
party thereto.

“Existing Subordinated Term Loan Agreement” has the meaning specified in the
preliminary statements hereto.

“Fundamental Change” means any transaction or event (whether by means of an
exchange offer, liquidation, tender offer, consolidation, merger, binding share
exchange, combination, reclassification, recapitalization or otherwise) in
connection with which all or substantially all of the Borrower’s common stock is
exchanged for, converted into, acquired for or constitutes solely the right to
receive, consideration which is not all or substantially all common stock that:
(a) is listed on, or immediately after the transaction or event will be listed
on, a United States national securities exchange; or (b) is approved, or
immediately after the transaction or event will be approved, for quotation on
any system of automated dissemination of quotations of securities prices.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

5



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness of the payment of such Indebtedness, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness of any other Person, whether or not such
Indebtedness is assumed by such Person (or any right, contingent or otherwise,
of any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee at any time shall be deemed to be an amount then equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made (or, if such Guarantee is limited by its
terms to a lesser amount, such lesser amount) or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof as determined by
the guaranteeing Person in good faith; provided that, in the case of any
Guarantee of the type set forth in clause (b) above, if recourse to such Person
for such Indebtedness is limited to the assets subject to such Lien, then such
Guarantee shall be a Guarantee hereunder solely to the extent of the lesser of
(A) the amount of the Indebtedness secured by such Lien and (B) the value of the
assets subject to such Lien. The term “Guarantee” as a verb has a corresponding
meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
toxic mold, polychlorinated biphenyls, radon gas, hazardous wastes and all other
substances, wastes and materials that are considered or deemed to be, or
regulated as, hazardous or toxic under applicable Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person on a marked-to-market basis under any Swap
Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and other accrued
expenses incurred in the ordinary course of business which are not outstanding
for more than 75 days after the same are billed or invoiced or 135 days after
the same are created);

 

6



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements); provided that if
such indebtedness shall not have been assumed by such Person and is otherwise
non-recourse to such Person, the amount of such obligation treated as
Indebtedness shall not exceed the value of such property securing such
obligations;

(f) all Attributable Indebtedness and all Off-Balance Sheet Liabilities;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment (other than any payment made solely with common
Equity Interests or Qualified Preferred Equity Interests of such Person) in
respect of (i) any Equity Interests in such Person or any other Person or
(ii) any warrants, rights or options to acquire such Equity Interests, in either
case valued, in the case of redeemable preferred interests, at its liquidation
preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent that such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Interest Payment Date” means (i) the last Business Day of each March, June,
September and December, commencing September 30, 2009, (ii) with respect to the
Tranche A Term Loan, the Tranche A Maturity Date, and (iii) with respect to the
Tranche B Term Loan, the Tranche B Maturity Date.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISDA Master Agreement” means the Master Agreement (Multicurrency-Cross Border)
published by the International Swap and Derivatives Association, Inc., as in
effect from time to time.

“Laws” means, collectively, all international, foreign, U.S. federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any

 

7



--------------------------------------------------------------------------------

Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lender’s Office” means the Lender’s address or such other office or offices as
the Lender may from time to time notify the Borrower.

“Letter Agreement” has the meaning specified in Section 4.01(a)(x).

“Lien” means any mortgage, deed of trust, deed to secure debt, pledge,
hypothecation, collateral assignment, deposit arrangement, encumbrance, lien
(statutory or other) or charge or preference or priority over assets or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Tranche A
Term Note and (iii) the Tranche B Term Note.

“Material Adverse Effect” means (a) the occurrence of an event or condition that
has had, or would reasonably be expected to have, a material adverse change in,
or a material adverse effect upon, the business, assets, liabilities,
operations, condition (financial or otherwise) or operating results of the
Borrower and its Subsidiaries, taken as a whole; or (b) a material impairment of
the rights and remedies of the Lender under any Loan Document, or of the ability
of the Borrower to perform its obligations under any Loan Document to which it
is a party.

“Maximum Rate” has the meaning specified in Section 10.08.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any of the Term Loans, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue (or would accrue but for the commencement of a case under any Debtor
Relief Law) after the commencement by or against the Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding. Without limiting the generality of the
foregoing, the Obligations of the Borrower under the Loan

 

8



--------------------------------------------------------------------------------

Documents include (a) the obligation to pay principal, interest, charges,
expenses, fees, premiums, attorneys’ fees and disbursements, indemnities,
settlement amounts and other termination payments and other amounts payable by
the Borrower under any Loan Document and (b) the obligation of the Borrower to
reimburse any amount in respect of any obligation described in clause (a) that
the Lender, in its sole discretion to the extent not expressly prohibited by the
Loan Documents, may elect to pay or advance on behalf of the Borrower.

“OEM Agreement” means the Fourth Amended and Restated Embedded Software License
and Distribution Agreement dated as of June 17, 2009, by and between EMC
Corporation, a Massachusetts corporation, and Borrower.

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (A) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (B) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; or (c) the monetary obligations under any sale
and leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes (including any intangible or mortgage recording
taxes), charges or similar levies arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document.

 

9



--------------------------------------------------------------------------------

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Payment Blockage Notice” has the meaning specified in Section 9.02(a).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Person” means any natural person, corporation, limited liability company, trust
(including a business trust), joint venture, association, company, partnership,
Governmental Authority or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Qualified Preferred Equity Interests” means preferred Equity Interests that
(a) have no mandatory redemption feature exercisable on a date earlier than
(i) 180 days after the Tranche A Scheduled Maturity Date, if Tranche A Term
Loans are outstanding or (ii) 180 days after the Tranche B Scheduled Maturity
Date, if no Tranche A Term Loans are outstanding , (b) have no requirements for
the payment of dividends or other distributions in cash on a date earlier than
(i) 180 days after the Tranche A Scheduled Maturity Date, if Tranche A Term
Loans are outstanding or (ii) 180 days after the Tranche B Scheduled Maturity
Date, if no Tranche A Term Loans are outstanding and (c) contain covenants, if
any, no more restrictive than those customarily found in a high-yield debt
offering.

“Refinancing” means any of the events described in clause (ii) of the definition
of Tranche A Maturity Date or any of the events described in clause (ii) of the
definition of Tranche B Maturity Date or any combination of the foregoing.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents, trustees,
attorneys and advisors of such Person and of such Person’s Affiliates and the
successors and assigns of each such Person.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president of finance, treasurer, assistant treasurer,
secretary or assistant secretary of the Borrower. Any document delivered
hereunder that is signed by a Responsible Officer of the

 

10



--------------------------------------------------------------------------------

Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Obligations” has the meaning assigned to it in the Existing Senior
Secured Credit Agreement.

“Senior Secured Agent” means each agent, in such capacity, from time to time
party to the Existing Senior Secured Credit Agreement.

“Senior Secured Lenders” means the lenders from time to time party to the
Existing Senior Secured Credit Agreement.

“Senior Secured Exchange Loan” means senior secured term loans made by Lender
(or Lenders) to Borrower to pay in full the Term Loans pursuant to the proviso
to Section 2.04.

“Senior Secured Exchange Notes” means the promissory note(s) of the Borrower
payable to the Lender (or Lenders), in substantially the form attached as
exhibits to the Exchange Loan Agreement, evidencing the aggregate indebtedness
of the Borrower to the Lender (or Lenders) resulting from the Senior Secured
Exchange Loan, if any, made by the Lender (or Lenders).

“Significant Subsidiary” has the meaning assigned to it under Rule 405 of the
Securities Exchange Act of 1934.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities as
the same become due and payable. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Subordinated Indenture” means the Borrower’s Indenture dated as of July 30,
2003, with U.S. Bank National Association, as Trustee, governing the
Subordinated Notes.

“Subordinated Notes” has the meaning specified in the preliminary statements
hereto.

 

11



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
directly or indirectly, through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Surviving Indebtedness” means the Indebtedness of the Borrower and its
Subsidiaries outstanding immediately before and after giving effect to the
occurrence of the Closing Date (except for Indebtedness arising under the
Existing Subordinated Term Loan Agreement) and described in Schedule 5.05
hereto.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of ISDA Master Agreement, including any
such obligations or liabilities under any ISDA Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax Benefit” has the meaning specified in Section 3.01(f).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

12



--------------------------------------------------------------------------------

“Term Loan(s)” has the meaning specified in Section 2.01.

“Tranche A Maturity Date” means the earliest to occur of (i) the Tranche A
Scheduled Maturity Date, (ii) if there shall have occurred (A) any replacement,
refunding (but not including any repayment in full of the Secured Obligations as
described in clause (iii) below) or refinancing of the Existing Senior Secured
Credit Agreement or (B) any amendment or restatement having the effect of any of
the foregoing or entered into in connection with any transfer of a substantial
portion of the commitments or loans under the Existing Senior Credit Agreement
in one transaction or a series of related transactions, the later of one day
after such occurrence or August 1, 2010 or (iii) if the Secured Obligations
shall have been paid in full, the later of one day after such payment in full or
August 1, 2010.

“Tranche A Scheduled Maturity Date” means September 30, 2014.

“Tranche A Term Loan” has the meaning specified in Section 2.01.

“Tranche A Term Note” means a promissory note of the Borrower payable to the
Lender, in substantially the form of Exhibit C hereto, evidencing the aggregate
indebtedness of the Borrower to the Lender resulting from the Tranche A Term
Loan made by the Lender.

“Tranche B Maturity Date” means the earliest to occur of (i) the Tranche B
Scheduled Maturity Date, (ii) if there shall have occurred (A) any replacement,
refunding (but not including any repayment in full of the Secured Obligations as
described in clause (iii) below) or refinancing of the Existing Senior Secured
Credit Agreement or (B) any amendment or restatement having the effect of any of
the foregoing or entered into in connection with any transfer of a substantial
portion of the commitments or loans under the Existing Senior Credit Agreement
in one transaction or a series of related transactions, the later of one day
after such occurrence or August 1, 2010 or (iii) if the Secured Obligations
shall have been paid in full, the later of one day after such payment in full or
August 1, 2010.

“Tranche B Scheduled Maturity Date” means December 31, 2011.

“Tranche B Term Loan” has the meaning specified in Section 2.01.

“Tranche B Term Note” means a promissory note of the Borrower payable to the
Lender, in substantially the form of Exhibit D hereto, evidencing the aggregate
indebtedness of the Borrower to the Lender resulting from the Tranche B Term
Loan made by the Lender.

“Transaction” means, collectively, (a) the entering into the Loan Documents by
the Borrower, (b) the refinancing in full and cancellation of Subordinated Notes
to be purchased by the Borrower concurrently with the funding of the Term Loans
and (c) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.

“Unaccrued Indemnity Claims” means claims for indemnification that may be
asserted by the Lender or any other Indemnitee under the Loan Documents that are
unaccrued and contingent and as to which no claim, notice or demand has been
given to or made on the Borrower within five Business Days after the Borrower’s
request therefor to the Lender (unless the making or giving thereof is
prohibited or enjoined by any applicable Law or any order of any

 

13



--------------------------------------------------------------------------------

Governmental Authority); provided that the failure of any Person to make or give
any such claim, notice or demand or otherwise to respond to any such request
shall not be deemed to be a waiver and shall not otherwise affect any such claim
for indemnification.

“United States” and “U.S.” mean the United States of America.

“Warrant Agreement” means the Purchase Agreement by and between Borrower and
Lender, dated as of June 3, 2009, as amended.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document and this Agreement) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits, Preliminary Statements, Recitals and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits,
Preliminary Statements, Recitals and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, and (vii) any certification hereunder required to be given by a
corporate officer shall be deemed to be made on behalf of the Borrower and not
in the individual capacity of such officer.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial

 

14



--------------------------------------------------------------------------------

ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Audited Financial Statements, except as
otherwise specifically prescribed herein.

1.04 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

ARTICLE II

THE TERM LOAN

2.01 The Term Loans. Subject to the terms and conditions set forth herein, on
the Closing Date the Lender agrees to make (i) a single draw Term Loan to the
Borrower in an amount up to $24,582,380.79 (the “Tranche A Term Loan”) and
(ii) a single draw Term Loan to the Borrower in an amount up to $25,000,000.00
(the “Tranche B Term Loan,” each of the Tranche A Term Loan and the Tranche B
Term Loan, a “Term Loan,” and together the “Term Loans”), which drawings under
the Tranche A Term Loan and Tranche B Term Loan must be made concurrently with
each other. The Term Loans borrowed under this Article II and repaid or prepaid
may not be reborrowed.

2.02 Term Loan Borrowing. (a) The Term Loans shall be made upon the Borrower’s
notice to the Lender, which may be given by telephone. Such notice must be
received by the Lender not later than 2:00 p.m. three Business Days prior to the
requested date of the Term Loans (or such shorter period as the Borrower and the
Lender may agree). A telephonic notice by the Borrower pursuant to this
Section 2.02 must be confirmed promptly by delivery to the Lender of a written
Borrowing Notice, appropriately completed and signed by a Responsible Officer of
the Borrower. The Borrowing Notice (whether telephonic or written) shall specify
(i) the requested date of the Borrowing (which shall be a Business Day),
(ii) the principal amount of each of the Tranche A Term Loan and Tranche B Term
Loan to be borrowed and (iii) remittance instructions. The Borrower may revoke
the Borrowing Notice at any time on or prior to the Business Day immediately
preceding the requested date of the Term Loans specified in such Borrowing
Notice; provided that if the Borrower revokes the Borrowing Notice, then, in
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. A certificate of the Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant hereto
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay the Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

(b) Following receipt of the Borrowing Notice and upon satisfaction of the
applicable conditions set forth in Section 4.01, the Lender shall make the Term
Loans available to the Borrower in immediately available funds to an account
designated by the Borrower in writing.

2.03 Prepayments; Mandatory Offer to Purchase. (a) Optional. To the extent not
prohibited by the Existing Senior Secured Credit Agreement, the Borrower may, at
its option and without premium or penalty, prepay the Term Loans upon notice to
the Lender in

 

15



--------------------------------------------------------------------------------

whole at any time or in part from time to time, plus all accrued and unpaid
interest thereon; provided that such notice must be received by the Lender not
later than 2:00 p.m. one Business Day prior to any date of prepayment of the
Term Loans. Such notice shall specify the date and amount of such prepayment
(which shall be the total principal amount of the Term Loans outstanding on the
date of prepayment plus all accrued and unpaid interest thereon). The Borrower
may revoke such notice at any time prior to the date specified therein.

(b) Mandatory. To the extent not prohibited by the Existing Senior Secured
Credit Agreement, in the event that a Fundamental Change shall occur at any time
prior to the Tranche A Maturity Date, Lender in its sole discretion shall have
the right to require the Borrower to prepay the Term Loans in whole or in part
plus accrued and unpaid interest thereon. The Borrower shall deliver written
notice of a Fundamental Change to the Lender by first-class mail no later than
10 days after the occurrence of a Fundamental Change. Any prepayment under this
Section 2.03(b) shall be due and payable on or before the 30th day after such
written notice (or if such 30th day is not a Business Day, the next succeeding
Business Day).

2.04 Repayment of Term Loans. The Borrower shall repay to the Lender the
aggregate principal amount of the Tranche A Term Loan outstanding on the Tranche
A Maturity Date and the aggregate principal amount of the Tranche B Term Loan
outstanding on the Tranche B Maturity Date; provided that if either the Tranche
A Maturity Date or the Tranche B Maturity Date occurs prior to the Tranche A
Scheduled Maturity Date or the Tranche B Maturity Date, respectively, as a
result of the Secured Obligations having been paid in full other than in
connection with a Refinancing or an Acceleration and the conditions to issuance
of the Senior Secured Exchange Loan in Section 4.02 have been satisfied, the
Borrower may, in lieu of repaying the Term Loans in Dollars, upon notice to the
Lender at least ten (10) Business Day’s prior to the Tranche A Maturity Date,
repay the Term Loans (i) with proceeds from the Senior Secured Exchange Loan
borrowed from the Lender in principal amount equal to the outstanding principal
amount of the Tranche A Term Loan plus the outstanding principal amount of the
Tranche B Term Loan, which Senior Secured Exchange Loan shall be made pursuant
to a loan agreement in substantially the form of Exhibit A (the “Exchange Loan
Agreement”), and (ii) by paying to the Lender in cash all accrued and unpaid
interest, costs, fees, indemnities, expenses and other amounts payable to the
Lender (other than principal but including fees, charges and disbursements of
counsel to the Lender and amounts payable under Article III) at the time of
repayment of the Term Loans.

2.05 Interest.

(a) The Term Loans shall bear interest at 12% per annum.

(b)(i) If any Default or Event of Default has occurred and is continuing, all
amounts payable by the Borrower under any Loan Document which are not paid when
due (subject to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, shall bear interest at the Default Rate.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

16



--------------------------------------------------------------------------------

(c) Interest on the Term Loans shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.06 Computation of Interest. All computations of interest shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
Interest shall accrue for the day on which the Term Loans are made, and shall
not accrue on a Term Loan, or any portion thereof, for the day on which such
Term Loan or such portion is paid. Each determination by the Lender of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

2.07 Evidence of Indebtedness.

(a) The Term Loans made by the Lender shall be evidenced by one or more accounts
or records maintained by the Lender in the ordinary course of business. The
accounts or records maintained by the Lender shall be conclusive absent manifest
error of the amount of the Term Loans made by the Lender to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. Lender may
attach schedules to its Tranche A Term Note or Tranche B Term Note and endorse
thereon the date, amount and maturity of its Tranche A Term Loan or Tranche B
Term Loan, as applicable, and payments with respect thereto.

(b) Entries made in good faith by the Lender in its account or accounts pursuant
to Section 2.07(a), shall be prima facie evidence of the amount of principal and
interest due and payable or to become due and payable from the Borrower to the
Lender, under this Agreement and the other Loan Documents, absent manifest
error; provided that the failure of the Lender to make an entry, or any finding
that an entry is incorrect, in such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

2.08 Payments Generally; Application of Payments.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. All payments by
the Borrower hereunder shall be made to the Lender at the Lender’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein, except as provided in the proviso to Section 2.04.

(b) Any payments to be made by the Borrower to the Lender shall be applied by
the Lender in the following order: (A) first, to the payment of outstanding
fees, indemnities, expenses and other amounts (other than principal and interest
but including fees, charges and disbursements of counsel to the Lender and
amounts payable under Article III); (B) second, to the payment of unpaid
interest on the Term Loans to the extent such interest is past due on a pro rata
basis (in accordance with the respective past due unpaid interest thereon); (C)

 

17



--------------------------------------------------------------------------------

third, to the payment of unpaid interest then due on the Term Loans on a pro
rata basis (in accordance with the respective unpaid interest thereon then due);
and (D) last, to the payment of unpaid principal of the Term Loans then due on a
pro rata basis (in accordance with the respective outstanding principal amounts
thereof then due); provided, however, that so long as no Event of Default is
outstanding, the Borrower may designate how voluntary prepayments of principal
made by Borrower are applied as between the principal of the Tranche A Term Loan
and the Tranche B Term Loan and, provided, further, that upon the occurrence of
an Event of Default and during the continuance thereof, the Lender may designate
how payments of principal made by the Borrower are applied as between the
Tranche A Term Loan and Tranche B Term Loan.

2.09 Amendments To Existing Subordinated Term Loan Agreement. On the Closing
Date, and without any further actions by Borrower or Lender, (a) the Existing
Subordinated Term Loan Agreement shall be amended such that Exhibit A to the
Existing Subordinated Term Loan Agreement is replaced in its entirety with
Exhibit A to this Agreement (b) in the definition of “Acceleration” in the
Existing Subordinated Term Loan Agreement, the term “Existing Senior Secured
Loan Agreement” in each place where it appears shall be replaced with the term
“Existing Senior Secured Credit Agreement” and (c) in clause (a) of the
definition of “Qualified Preferred Equity Interests” in the Existing
Subordinated Term Loan Agreement, the term “Maturity Date” shall be replaced
with the term “Scheduled Maturity Date.

ARTICLE III

TAXES

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01), the Lender receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Indemnified Taxes or
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the Lender
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) paid by the Lender and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such

 

18



--------------------------------------------------------------------------------

Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided, however, that the Borrower
shall not be obligated to make any payment pursuant to this Section 3.01 to any
Lender in respect of penalties and interest attributable to the gross negligence
or willful misconduct of any Lender. A certificate as to the amount of such
payment or liability delivered to the Borrower by the Lender shall be conclusive
absent manifest error.

(d) Evidence of Payments. As soon as reasonably practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.

(e) Status of Lender. The Lender, if entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document, shall
deliver to the Borrower, at the time or times prescribed by applicable law and
as are reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
the Lender, if requested by the Borrower, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower as will
enable the Borrower to determine whether or not the Lender is subject to backup
withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, the Lender shall deliver to
the Borrower on or prior to the date on which the Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the request of the
Borrower, but only if the Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor form),

(iii) in the case of the Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that the Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN (or any successor
form),

 

19



--------------------------------------------------------------------------------

(iv) duly completed copies of Internal Revenue Service Form W-8IMY (or any
successor form thereto), together with any information that is required by the
Code and Treasury regulations promulgated thereunder and any additional
information that the Lender chooses to transmit with such form, and any other
certificate or statement of exemption required under the Code, or

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Lender determines, in its sole
discretion, that it has received a refund or reduction of, or credit against,
its liability for any Taxes or Other Taxes (other than a foreign tax credit) as
to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01 (each a “Tax
Benefit”), it shall pay to the Borrower an amount equal to such Tax Benefit (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 3.01 with respect to the Indemnified Taxes or
Other Taxes giving rise to such Tax Benefit), net of all out-of-pocket expenses
of the Lender, and withholding at any amounts as required under applicable Law
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such Tax Benefit); provided that the Borrower, upon
the request of the Lender, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender in the event the Lender is required to
repay such Tax Benefit to such Governmental Authority. This subsection (f) shall
not be construed to require the Lender to file its returns in a particular
manner or to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

(g) Tax Contests. If the Borrower determines in good faith that a reasonable
basis exists for contesting any Indemnified Taxes or Other Taxes with respect to
which the Borrower has paid any additional amounts to Lender or for which
indemnification has been demanded hereunder, the Lender shall reasonably
cooperate with the Borrower in challenging such Indemnified Taxes or Other Taxes
at the Borrower’s expense if so requested by the Borrower in writing, unless the
Lender reasonably determines in good faith that doing so would be
disadvantageous to it.

3.02 Survival. This Article III shall survive repayment of all other Obligations
hereunder.

 

20



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions to Effectiveness of this Agreement. The obligation of the Lender
to make the Term Loans hereunder is subject to satisfaction, or waiver in
accordance with Section 10.01, of the following conditions precedent:

(a) The Lender shall have received each of the following, each of which shall be
originals or telecopies (followed promptly by originals), each dated the Closing
Date (or, in the case of certificates of governmental officials, a recent date
before the Closing Date), each in form and substance satisfactory to the Lender
and in such number of originals or copies as may be requested by the Lender:

(i) duly executed counterparts of this Agreement;

(ii) a Tranche A Term Note duly executed by the Borrower in favor of the Lender,
if requested by the Lender;

(iii) a Tranche B Term Note duly executed by the Borrower in favor of the
Lender, if requested by the Lender;

(iv) such duly executed certificates of resolutions or consents, incumbency
certificates and/or other duly executed certificates of Responsible Officers of
the Borrower as the Lender may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Borrower is a party or is to be a party;

(v) such documents and duly executed certifications as the Lender may reasonably
require to evidence that the Borrower is duly organized, and that the Borrower
is validly existing, in good standing and qualified to engage in business in its
jurisdiction of incorporation and each other jurisdiction in which it conducts
business, except where the failure to be so qualified could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;

(vi) a favorable opinion of Latham & Watkins LLP, counsel to the Borrower,
addressed to the Lender, in substantially the form of Exhibit G;

(vii) a certificate of the chief executive officer, chief financial officer or
an executive vice president of the Borrower either (A) attaching copies of all
governmental, shareholder and third-party consents, licenses and approvals
required in connection with the execution, delivery and performance by the
Borrower of the Loan Documents, and such governmental, shareholder and
third-party consents, licenses and approvals shall be in full force and effect,
or (B) stating that no such governmental, shareholder or third-party consents,
licenses or approvals are so required;

(viii) a certificate signed by the chief executive officer, chief financial
officer or an executive vice president of the Borrower certifying (A) that the
conditions specified in Sections 4.01(h) and (i) have been satisfied and
(B) that since March 31, 2008 no Material Adverse Effect has occurred;

 

21



--------------------------------------------------------------------------------

(ix) a certificate attesting to the Solvency of the Borrower, individually and
together with its Subsidiaries, before and after giving effect to the
Transaction (including the Term Loans made or to be made and other obligations
incurred or to be incurred on the Closing Date), from the chief executive
officer, chief financial officer or an executive vice president of the Borrower,
substantially in the form of Exhibit E hereto;

(x) duly executed counterparts of the letter agreement by and between Borrower
and Lender substantially in the form of Exhibit F hereto, dated as of the date
hereof (the “Letter Agreement”), by which the Borrower and Lender agree (A) to
mutually terminate the Commitment Letter dated June 3, 2009 between the Borrower
and Lender and the Commitment Letter dated June 17, 2009 between the Borrower
and Lender concurrently with the funding of the Term Loans and (B) that the
Lender will have no obligations to make any loans under such Commitment Letters
from the date of this Agreement through the earlier of the termination of this
Agreement pursuant to its terms and date of the funding of the Term Loans.

(xi) a certified copy of the agreement between the Borrower and Tennenbaum
Multi-Strategy Master Fund, a Cayman Islands partnership trust, for the purchase
by the Borrower of Subordinated Notes, together with all agreements, instruments
and other documents delivered in connection therewith as the Lender shall
request; and

(xii) such other assurances, certificates, documents, information or consents as
the Lender may reasonably require.

(b) [Reserved];

(c) The Closing Date shall have occurred prior to January 31, 2010.

(d) [Reserved];

(e) All governmental, shareholder and third-party approvals and consents which
the Lender determines in its discretion to be necessary, desirable or advisable,
in connection with the Transactions or the other transactions contemplated
hereby shall have been received on terms and in a form satisfactory to the
Lender and shall be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken by any applicable authority.

(f) There shall not exist any action, suit, investigation, litigation or
proceeding pending or threatened in any court or before any arbitrator or
Governmental Authority (i) challenging or seeking damages or other relief in
connection with any of the Transactions or the other transactions contemplated
hereby, (ii) seeking to enjoin or prevent any of the Transactions or the other
transactions contemplated hereby, (iii) that, in the opinion of the Lender,
would otherwise materially and adversely affect any of the Transactions or the
other transactions contemplated hereby or (iv) that has or could have a Material
Adverse Effect on the Borrower or its Subsidiaries or any of the Transactions or
the other transactions contemplated hereby.

 

22



--------------------------------------------------------------------------------

(g) The Lender shall have received, at least five Business Days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti money laundering
rules and regulations, including without limitation the Patriot Act.

(h) The representations, warranties and certifications of or on behalf of the
Borrower contained in Article V or any other Loan Document, or which are
contained in any certificate or other document furnished at any time under or in
connection herewith or therewith, shall be true and correct on and as of the
Closing Date (in each case both before and after giving effect thereto), except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.01, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) or (b).

(i) No Default or Event of Default has occurred and is continuing, or would
result from the making of either Term Loan or from the application of the
proceeds therefrom.

(j) The OEM Agreement shall remain in full force and effect.

(k) The Warrant Agreement shall remain in full force and effect.

(l) The Letter Agreement shall remain in full force and effect.

(m) The Lender shall have received a Borrowing Notice upon not less than three
Business Days prior written notice of the Closing Date.

(n) The Lender shall have received such other approvals, opinions or documents
as the Lender may reasonably request.

4.02 Conditions to Acceptance of Exchange Loan. The right of the Borrower to
repay the Term Loans by entering into the Senior Secured Exchange Loan and the
obligation of the Lender to accept the Senior Secured Exchange Loan as payment
for the Term Loans pursuant to Section 2.04 is subject to the satisfaction of
the following conditions precedent:

(a) The Borrower shall have provided to the Lender evidence acceptable to Lender
of the payment in full of the Secured Obligations other than in connection with
a Refinancing or Acceleration.

(b) The Lender shall have received each of the following, each of which shall be
originals or telecopies (followed promptly by originals), each dated the date
the Exchange Loan Agreement becomes effective (the “Exchange Loan Closing Date”)
(or, in the case of certificates of governmental officials, a recent date before
the Exchange Loan Closing Date), each in form and substance satisfactory to the
Lender and in such number of originals or copies as may be requested by the
Lender:

(i) duly executed counterparts of the Exchange Loan Agreement;

 

23



--------------------------------------------------------------------------------

(ii) the Senior Secured Exchange Notes duly executed by the Borrower in favor of
the each Lender, if requested by such Lender;

(iii) the Exchange Loan Collateral Documents, duly executed by the Borrower,
together with:

(A) certificates representing the pledged interests (to the extent represented
by certificates or instruments) referred to therein accompanied by undated stock
powers executed in blank and instruments evidencing the pledged debt (to the
extent required thereby to be evidenced by an instrument) endorsed in blank,

(B) financing statements in proper form for filing under the Uniform Commercial
Code of all jurisdictions that the Lender may reasonably deem necessary or
desirable in order to perfect and protect the first priority liens and security
interests created under the applicable Exchange Loan Collateral Documents,
covering the collateral described therein,

(C) completed requests for information (the results of which shall be
satisfactory to the Lender), dated on or before the Exchange Loan Closing Date,
listing all effective financing statements filed in the jurisdictions referred
to in clause (B) above that name the Borrower as debtor, together with copies of
such other financing statements, and

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Exchange Loan Collateral Documents that the Lender may
reasonably deem necessary or desirable in order to perfect and protect the liens
and security interests created thereby (including, without limitation, receipt
of duly executed payoff letters, UCC-3 termination statements) and that all
filing and recording taxes and fees (if any) have been paid;

(iv) such duly executed certificates of resolutions or consents, incumbency
certificates and/or other duly executed certificates of Responsible Officers of
the Borrower as the Lender may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with the Exchange Loan Agreement and the
other documents entered into in connection with the Exchange Loan Agreement to
which the Borrower is a party or is to be a party;

 

24



--------------------------------------------------------------------------------

(v) such documents and duly executed certifications as the Lender may reasonably
require to evidence that the Borrower is duly organized, and that the Borrower
is validly existing, in good standing and qualified to engage in business in its
jurisdiction of incorporation and each other jurisdiction in which it conducts
business, except where the failure to be so qualified could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;

(vi) a favorable opinion of Latham & Watkins LLP, or other counsel to the
Borrower reasonably acceptable to the Lender, addressed to the Lender,
containing opinions (in substantially the form of Exhibit H), assumptions,
qualifications and other provisions, acceptable to Lender;

(vii) a certificate of the chief executive officer, chief financial officer or
an executive vice president of the Borrower either (A) attaching copies of all
governmental, shareholder and third-party consents, licenses and approvals
required in connection with the execution, delivery and performance by the
Borrower and the validity against the Borrower of the Exchange Loan Documents to
which it is a party, and such governmental, shareholder and third-party
consents, licenses and approvals shall be in full force and effect or
(B) stating that no such governmental, shareholder or third-party consents,
licenses or approvals are so required; and

(viii) a certificate signed by the chief executive officer, chief financial
officer or an executive vice president of the Borrower certifying that the
conditions specified in Sections 4.02 (e) and (f) have been satisfied;

(c) All governmental, shareholder and third-party approvals and consents which
the Lender determines in its discretion to be necessary, desirable or advisable,
in connection with the transactions contemplated by the Exchange Loan Agreement
shall have been received on terms and in a form satisfactory to the Lender and
shall be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken by any applicable authority.

(d) There shall not exist any action, suit, investigation, litigation or
proceeding pending or threatened in any court or before any arbitrator or
Governmental Authority (i) challenging or seeking damages or other relief in
connection with any of the transactions contemplated by the Exchange Loan
Agreement or (ii) seeking to enjoin or prevent any of the transactions
contemplated by the Exchange Loan Agreement.

(e) The representations, warranties and certifications of or on behalf of the
Borrower contained in the Exchange Loan Agreement and any other Exchange Loan
Document, or which are contained in any certificate or other document furnished
at any time under or in connection herewith or therewith, shall be true and
correct on and as of the Exchange

 

25



--------------------------------------------------------------------------------

Loan Closing Date (in each case both before and after giving effect thereto),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date.

(f) Immediately prior to the Exchange Loan Closing Date, no Default or Event of
Default has occurred and is continuing under this Agreement.

(g) The Lender shall have received a borrowing notice pursuant to Section 2.04.

(h) The Lender shall have received such other assurances, certificates,
documents, information or consents as the Lender may reasonably require.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender that:

5.01 Existence; Qualification and Power; Compliance with Laws. The Borrower and
each of its Subsidiaries (a) is duly organized or formed, validly existing and
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite corporate, partnership or limited liability
company power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business, except to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect, and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect, and (d) is in compliance with the requirements of (i) the
Patriot Act and all other Laws and regulations relating to money laundering and
terrorist activities and (ii) all other Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties except, in the case of this
clause (ii), in such instances in which (A) such requirement of Law or order,
writ, injunction or decree is being contested in good faith by appropriate
proceedings diligently conducted or (B) the failure to comply therewith, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower of each Loan Document to which it is a party, and the consummation
of the Transaction, are within the Borrower’s corporate, partnership or limited
liability company or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of the Borrower’s Organization Documents; (b) conflict with or result
in any breach or contravention of the terms of the Existing Senior Secured
Credit Agreement, the Existing Subordinated Term Loan Agreement, or any document
enter into in connection therewith; (c) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made

 

26



--------------------------------------------------------------------------------

under (i) any Contractual Obligation to which the Borrower is a party or
affecting the Borrower or the properties of the Borrower or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (c) violate any Law. Neither the Borrower nor or any of its
Subsidiaries is in violation of any Law or in breach of any such Contractual
Obligation, the violation or breach of which could be reasonably likely to have
a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement, any other Loan Document, or for the
consummation of the Transaction, (b) the exercise by the Lender of its rights
under the Loan Documents, except for authorizations, approvals, actions, notices
and filings that have been (or contemporaneously herewith will be) duly
obtained, taken, given or made and are (or, upon obtaining, taking, giving or
making any such authorization, approval, action, notice or filing, will be) in
full force and effect and, in the case of any authorizations, approvals,
actions, notices or filings by, to or with any Governmental Authority, are
listed on Schedule 5.03 hereto.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the
Borrower. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
as to enforceability to the effect of applicable bankruptcy, insolvency,
reorganization, receivership, moratorium and other similar laws relating to or
affecting creditor’s rights generally, and the effect of general principles of
equity, whether applied by a court of law or equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements, and each of the annual financial
statements delivered pursuant to Section 6.01(a), (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
and (iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness, to the
extent required by GAAP to be shown therein.

(b) The most recent monthly unaudited consolidated financial statements of the
Borrower and its Subsidiaries delivered to the Lender on or before the Closing
Date, and the most recent quarterly unaudited consolidated financial statements
of the Borrower and its Subsidiaries, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter, (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date

 

27



--------------------------------------------------------------------------------

thereof and their results of operations for the period covered thereby, and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness, to the
extent required by GAAP to be shown therein, subject, in the case of clauses
(i) and (ii), to the absence of footnote disclosures and to normal year-end
adjustments.

(c) As of the Closing Date, (i) part (a) of Schedule 5.05 sets forth all
Surviving Indebtedness of the Borrower and its Subsidiaries, and (ii) part
(b) of Schedule 5.05 sets forth all other material liabilities (except for
liabilities arising under the Existing Subordinated Term Loan Agreement), direct
or contingent, of the Borrower and its consolidated Subsidiaries as of the
Closing Date, including liabilities for taxes and material commitments, to the
extent not included in the financial statements delivered to the Lender on or
before the Closing Date.

(d) Since March 31, 2008 there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims, disputes or
investigations pending or, to the knowledge of the Borrower after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement, any other Loan Document or
the consummation of the Transaction, or (b) either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08 Ownership of Property; Liens; Investments.

(a) The Borrower and each of its Subsidiaries has good record and legal title in
fee simple to, or valid leasehold interests in, all real property necessary to
the conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) The property of the Borrower and its Subsidiaries is not subject to any
Liens, other than Liens set forth on Schedule 5.08(b), or Liens of the type
permitted by Section 7.01 of the Exchange Loan Agreement attached as Exhibit A.

5.09 Environmental Compliance.

(a) The Borrower is, and for the past three years has been, in compliance with
the requirements of existing Environmental Laws, except in such instances where
the failure to comply therewith, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

 

28



--------------------------------------------------------------------------------

(b) Except as otherwise may be set forth on Schedule 5.09 or as would not
reasonably be expected to have a Material Adverse Effect: (i) none of the
properties currently or formerly owned or operated by the Borrower or any of its
Subsidiaries is listed or, to the knowledge of the Borrower, proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list; (ii) there are no underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by the Borrower or any of its Subsidiaries or on any property
formerly owned or operated by the Borrower or any of its Subsidiaries;
(iii) there is no asbestos or asbestos-containing material on any property
currently owned or operated by the Borrower or any of its Subsidiaries; and
(iv) Hazardous Materials have not been released, discharged or disposed of on
any property currently or formerly owned or operated by the Borrower or any of
its Subsidiaries (as to formerly owned property, only during such ownership or
operation).

(c) Except as otherwise may be set forth on Schedule 5.09 or as would not
reasonably be expected to have a Material Adverse Effect, neither the Borrower
nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
the Borrower or any of its Subsidiaries (as to formerly owned property, only
during such ownership or operation) have been disposed of in a manner not
reasonably expected to result in material liability to the Borrower or any of
its Subsidiaries.

5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

5.11 Taxes. The Borrower and its Subsidiaries have filed all U.S. federal,
state, local and non-U.S. income Tax returns and reports and all other material
Tax returns required to be filed, and have paid all U.S. federal, state, local,
non-U.S. and other material Taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted or for which an extension has
been granted and, in each case, for which adequate reserves have been provided
in accordance with GAAP. There is no proposed tax assessment against the
Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.
Except as otherwise may be set forth on Schedule 5.11, neither the Borrower nor
any of its Subsidiaries is party to any tax sharing agreement.

 

29



--------------------------------------------------------------------------------

5.12 Labor Matters. Neither the Borrower nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against the Borrower or any of its Subsidiaries, or to the knowledge of the
Borrower, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against the Borrower or any
of its Subsidiaries or, to the knowledge of the Borrower, threatened against any
of them, (b) no strike or work stoppage in existence or threatened involving the
Borrower or any of its Subsidiaries and (c) to the knowledge of the Borrower, no
union representation question existing with respect to the employees of the
Borrower or any of its Subsidiaries and, to the knowledge of the Borrower, no
union organization activity that is taking place, except (with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.

5.13 ERISA Compliance; Employee Benefit Plans.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other U.S. federal or state Laws. Each Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of the Borrower, nothing has occurred which would be reasonably
expected to prevent, or cause the loss of, such qualification. The Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and no Pension Plan has any “unfunded benefit
liabilities” (as defined in Section 4001(a)(18) of ERISA).

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that either individually or in the aggregate could be
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that either individually or in the aggregate has resulted or
could reasonably be expected to result in a Material Adverse Effect. Neither
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has an “accumulated funding deficiency” (as defined in Section 412
of the Code), whether or not waived, and no application for a waiver of the
minimum funding standard has been filed with respect to any Pension Plan;
(iii) neither the Borrower nor, to the knowledge of the Borrower, any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither the Borrower nor, to
the knowledge of the Borrower, any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither the Borrower nor, to the knowledge of the Borrower, any ERISA
Affiliate has engaged in a transaction with respect to a Plan that could
reasonably be expected to result in a

 

30



--------------------------------------------------------------------------------

liability to the Borrower, where, in the case of any of the events set forth in
clauses (i) through (v) above, the occurrence of such events would, individually
or in the aggregate, reasonably be expected to result in a liability in excess
of $15,000,000.

(d) Each of the Borrower and its Subsidiaries is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States and (ii) with the terms of any such plan, except, in each
case, for such noncompliance that would not reasonably be expected either
individually or in the aggregate to have a Material Adverse Effect.

5.14 Subsidiaries; Equity Interests; Loan Parties. The Borrower has no
Subsidiaries other than those specifically disclosed in part (a) of Schedule
5.14, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned by the Persons
and in the amounts specified on part (a) of Schedule 5.14 free and clear of all
Liens except those created under the security and collateral documents entered
into in connection with the Existing Senior Secured Credit Agreement. The
Borrower has no Equity Interests or other equity investments in any other
corporation or entity other than those specifically disclosed in part (b) of
Schedule 5.14. All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable and are described on part
(c) of Schedule 5.14. Part (d) of Schedule 5.14 lists the address of its
principal place of business of the Borrower and its U.S. taxpayer identification
number. As of the Closing Date, the copy of the charter of the Borrower and each
amendment thereto provided pursuant to Section 4.01(a)(v) is a true and correct
copy of each such document, each of which is valid and in full force and effect.

5.15 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System of the United States), or extending credit for the
purpose of purchasing or carrying margin stock and no proceeds of the Term Loans
will be used to purchase or carry any margin stock (other than to repurchase
Subordinated Notes) or to extend credit to others for the purpose of purchasing
or carrying any margin stock.

(b) Neither the Borrower, nor any Subsidiary of the Borrower, is or is required
to be registered as an “investment company” under the Investment Company Act of
1940. Neither the making of the Term Loans nor the application of the proceeds
or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
the Investment Company Act of 1940 or any rule, regulation or order of the SEC
thereunder.

5.16 Disclosure. The Borrower has disclosed to the Lender all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No report, financial statement, certificate or

 

31



--------------------------------------------------------------------------------

other written information furnished by or on behalf of the Borrower to the
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) (together with the Borrower’s Form 10-Q for the quarter ended
December 31, 2008, Form 10-K for the fiscal years ended March 31, 2007 and
March 31, 2008 and all reports on Form 8-K filed by the Borrower since March 31,
2008 with the SEC) contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time; it being understood and agreed that (a) any financial
or business projections furnished by the Borrower are subject to significant
uncertainties and contingencies, which may be beyond the control of the
Borrower, (b) no assurance is given by the Borrower that the results or forecast
in any such projections will be realized and (c) the actual results may differ
from the forecast results set forth in such projections and such differences may
be material.

5.17 Intellectual Property; Licenses, Etc. Except as set forth on Schedule 5.17,
the Borrower and its Subsidiaries own, or possess the right to use, all of the
material trademarks, service marks, trade names, copyrights, and, to the
knowledge of the Borrower, patents and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Except as set forth on Schedule 5.17, to the
knowledge of the Borrower, the foregoing IP Rights, are without infringement,
dilution or misappropriation with the rights of any other Person. Except as set
forth on Schedule 5.17, to the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
employed by the Borrower or any Subsidiary infringes, dilutes or misappropriates
upon any rights held by any other Person. No claim or litigation regarding any
of the foregoing is pending or, to the knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.18 Solvency. The Borrower is, individually and together with its Subsidiaries,
Solvent.

5.19 Casualty, Etc. Neither the business nor the properties of the Borrower or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that could be reasonably likely to have a Material Adverse Effect.

5.20 Permitted Refinancing Indebtedness. The Term Loans constitute Permitted
Refinancing Indebtedness (as defined in the Existing Senior Secured Credit
Agreement). The repurchase of the Subordinated Notes pursuant to the
transactions contemplated hereby with the proceeds of the Term Loans is
permitted under the Existing Senior Secured Credit Agreement.

5.21 Senior Subordinated Indebtedness. The Obligations constitute senior
subordinated indebtedness of the Borrower, junior to the “Obligations” under the
Existing Senior Secured Credit Agreement, pari-passu with all subordinated
Indebtedness of the Borrower under

 

32



--------------------------------------------------------------------------------

the Existing Subordinated Term Loan Agreement and senior to all other
Indebtedness of the Borrower. The Obligations do not constitute “Designated
Senior Indebtedness” (or any comparable term) with respect to any subordinated
Indebtedness of the Borrower.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as a Term Loan or other Obligation hereunder (other than Unaccrued
Indemnity Claims) remains unpaid or unsatisfied, the Borrower shall:

6.01 Financial Statements. Deliver to the Lender:

(a) within 15 days after it files them with the SEC copies of the annual and
quarterly reports, information, documents and other reports which the Borrower
is required to file with the SEC pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934 (it being understood that the filing thereof
with the SEC shall constitute delivery thereof to the Lender); provided,
however, the Borrower shall not be required to deliver to the Lender any
materials for which the Borrower has sought and received confidential treatment
by the SEC; and

(b) in the event the Borrower is at any time no longer subject to the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934,
reports containing substantially the same information as would have been
required to be filed with the SEC had the Borrower continued to have been
subject to such reporting requirements and such reports shall be provided at the
times the Borrower would have been required to provide reports had it continued
to have been subject to such reporting requirements.

6.02 Notices. Deliver to Lender within 120 days after the end of each fiscal
year of the Borrower, an officer’s certificate signed by two Responsible
Officers of the Borrower stating that, in the course of the performance by the
signers of their duties as Responsible Officers of the Borrower, they would
normally have knowledge of any failure by the Borrower to comply with all
conditions, or Default by the Borrower with respect to any covenants, under this
Agreement, and further stating whether or not they have knowledge of any such
failure or Default and, if so, specifying each such failure or Default and the
nature thereof. In the event a Responsible Officer of the Borrower comes to have
actual knowledge of a Default, regardless of the date, and without regard to any
period of grace or requirement of notice provided hereunder, the Borrower shall
deliver an officer’s certificate to the Lender within five Business Days of
obtaining such actual knowledge specifying such Default and the nature and
status thereof.

6.03 Preservation of Existence, Etc. Subject to Section 7.01, the Borrower will
do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate existence, rights (charter and statutory) and
franchises of the Borrower and each of its Subsidiaries; provided, however, that
the Borrower shall not be required to preserve any such right or franchise if
its board of directors shall determine in good faith that the preservation
thereof is no longer desirable in the conduct of the business of the Borrower
and its Subsidiaries as a whole and that the loss thereof is not disadvantageous
in any material respect to the Lender.

 

33



--------------------------------------------------------------------------------

6.04 Use of Proceeds. Use the proceeds of the Term Loans exclusively to
refinance Subordinated Notes concurrently with the funding of the Term Loans.

6.05 Further Instruments and Acts. Upon request of the Lender, execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purposes of this
Agreement.

ARTICLE VII

NEGATIVE COVENANTS

So long as a Term Loan or other Obligation hereunder (other than Unaccrued
Indemnity Claims) shall remain unpaid or unsatisfied, the Borrower shall not:

7.01 Fundamental Changes. Consolidate with or merge into any other Person or
convey, transfer, sell, lease or otherwise dispose of its properties and assets
substantially as an entirety to any Person, and the Borrower shall not permit
any Person to consolidate with or merge into the Borrower or convey, transfer,
sell, lease or otherwise dispose of its properties and assets substantially as
an entirety to the Borrower, unless:

(a) in the event that the Borrower shall consolidate with or merge into another
Person or convey, transfer, sell, lease or otherwise dispose of its properties
and assets substantially as an entirety to any Person, the Borrower shall be the
surviving corporation or the Person formed by such consolidation or into which
the Borrower is merged or the Person which acquires by such conveyance,
transfer, sale, lease or disposition the Borrower’s properties and assets
substantially as an entirety shall be a Person organized and validly existing
under the laws of the United States of America, any State thereof or the
District of Columbia;

(b) in the event that the Borrower shall consolidate with or merge into another
Person or convey, transfer, sell, lease or otherwise dispose of its properties
and assets substantially as an entirety to any Person, and the entity surviving
such transaction or transferee entity is not the Borrower, then such surviving
or transferee entity shall expressly assume, by an assignment and assumption
agreement executed and delivered to the Lender, in form reasonably satisfactory
to the Lender, and all covenants, promises and agreements by or on behalf of the
Borrower that are contained in this Agreement shall bind such surviving or
transferee entity;

provided, however, that in each case, (x) immediately after giving effect
thereto, no Event of Default, and no event which, after notice or lapse of time
or both, would become an Event of Default, shall have occurred and be
continuing; and (y) the Borrower (or its successor, as the case may be) shall
have delivered to the Lender an officers’ certificate and an opinion of counsel,
each stating that such consolidation, merger, conveyance, transfer, sale, lease
or disposition and, if an assignment and assumption agreement is required in
connection with such transaction, such assignment and assumption agreement,
comply with this Section 7.01 and that all conditions precedent herein provided
for relating to such transaction have been complied with.

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise) of the properties and assets of one or more Subsidiaries (other than
to the Borrower or another Subsidiary), which, if such assets were owned by the
Borrower, would constitute the properties and assets of the Borrower
substantially as an entirety, shall be deemed to be the transfer of the
properties and assets of the Borrower substantially as an entirety.

 

34



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower (i) fails to pay the principal of a Term Loan when
the same becomes due and payable, or (ii) fails to pay interest on a Term Loan
when the same becomes due and payable and such failure to pay continues for a
period of 30 days; or

(b) Covenants. The Borrower fails to perform or observe any other covenant or
warranty made in any Loan Document and such failure continues for a period of 60
days after written notice of such failure, requiring the Borrower to remedy the
same, shall have been given to the Borrower by the Lender and such notice must
specify the Default, demand that it be remedied and state that such notice is a
“Notice of Default”; or

(c) Involuntary Bankruptcy; Appointment of Receiver, etc. The entry by a court
having jurisdiction in the premises of (i) a decree or order for relief in
respect of the Borrower or any of its Subsidiaries that is a Significant
Subsidiary or any group of two or more Subsidiaries that, taken as a whole,
would constitute a Significant Subsidiary, in an involuntary case or proceeding
under any applicable Debtor Relief Law or (ii) a decree or order adjudging the
Borrower or any of its Subsidiaries that is a Significant Subsidiary or any
group of two or more Subsidiaries that, taken as a whole, would constitute a
Significant Subsidiary, a bankrupt or insolvent, or approving as properly filed
a petition seeking reorganization, arrangement, adjustment or composition of or
in respect of the Borrower or any of its Subsidiaries that is a Significant
Subsidiary or any group of two or more Subsidiaries that, taken as a whole,
would constitute a Significant Subsidiary, under any applicable U.S. federal or
state law, or appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Borrower or of any substantial
part of its property, or ordering the winding up or liquidation of its affairs;
or

(d) Voluntary Bankruptcy; Appointment of Receiver, etc. The commencement by the
Borrower or any of its Subsidiaries that is a Significant Subsidiary or any
group of two or more Subsidiaries that, taken as a whole, would constitute a
Significant Subsidiary, of a voluntary case or proceeding under any applicable
Debtor Relief Law, or the consent by the Borrower or any of its Subsidiaries
that is a Significant Subsidiary or any group of two or more Subsidiaries that,
taken as a whole, would constitute a Significant Subsidiary, to the entry of a
decree or order for relief in respect of the Borrower or any of its Subsidiaries
that is a Significant Subsidiary or any group of two or more Subsidiaries that,
taken as a whole, would constitute a Significant Subsidiary, in an involuntary
case or proceeding under any applicable Debtor Relief Law or to the commencement
of any bankruptcy or insolvency case or proceeding against the Borrower, or the
filing by the Borrower or any of its Subsidiaries that is a Significant
Subsidiary or any group of two or more Subsidiaries that, taken as a whole,
would constitute a

 

35



--------------------------------------------------------------------------------

Significant Subsidiary, of a petition or answer or consent seeking
reorganization or relief under any applicable U.S. federal or state law in the
context of a bankruptcy, insolvency or reorganization proceeding, or the consent
by the Borrower to the filing of such petition or to the appointment of or the
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Borrower or of any substantial
part of its property, or the making by the Borrower or any of its Subsidiaries
that is a Significant Subsidiary or any group of two or more Subsidiaries that,
taken as a whole, would constitute a Significant Subsidiary, of an assignment
for the benefit of creditors, or the admission by the Borrower or any of its
Subsidiaries that is a Significant Subsidiary or any group of two or more
Subsidiaries that, taken as a whole, would constitute a Significant Subsidiary,
in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Borrower or any of its Subsidiaries that
is a Significant Subsidiary or any group of two or more Subsidiaries that, taken
as a whole, would constitute a Significant Subsidiary, expressly in furtherance
of any such action.

(e) Cross-Default. Any Loan Party or any of its Subsidiaries (i) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and, except in the case of any such payment
due at scheduled maturity or by acceleration, such payment is not made within
any applicable grace period, in respect of any Indebtedness or Guarantee arising
under the Existing Subordinated Term Loan Agreement, or (ii) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, the effect of which failure is to cause, or to permit the
Lender or its Affiliates or the beneficiary or beneficiaries of such Guarantee
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise) prior to its stated maturity,
or such Guarantee to become payable or cash collateral in respect thereof to be
demanded.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Lender may take any or all of the following actions:

(a) declare any or all of the unpaid principal amount any Term Loan, any or all
interest accrued and unpaid thereon, and any or all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, whereupon the same shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(b) increase the rate of interest applicable to any Term Loan to the Default
Rate and exercise on behalf of itself all rights and remedies available to it
under the Loan Documents and applicable law;

provided, however, that upon the occurrence of an Event of Default specified in
Sections 8.01(c) and 8.01(d), the unpaid principal amount of the outstanding
Term Loans and all interest and other amounts as aforesaid shall automatically
become due and payable, without any declaration or other act on the part of the
Lender.

 

36



--------------------------------------------------------------------------------

ARTICLE IX

SUBORDINATION

9.01 Agreement of Subordination. The payment or prepayment of the principal of
and interest on the Term Loans hereunder shall, to the extent and in the manner
hereinafter set forth, be subordinated and subject in right of payment to the
prior payment in full in cash, or other payment satisfactory to the Senior
Secured Lenders, of all Obligations (as such term is defined under the Existing
Senior Secured Credit Agreement) under the Existing Senior Secured Credit
Agreement (the “Existing Senior Indebtedness”).

9.02 Payments To Lender.

(a) Subject to the provisions of Section 9.04, no payment shall be made with
respect to the principal of or interest on the Term Loans if:

(i) a default by the Borrower in the payment or prepayment of principal of or
interest on, or other payment obligations due on, the Existing Senior
Indebtedness occurs and is continuing (or, in the case of Existing Senior
Indebtedness for which there is a period of grace, in the event of such a
default that continues beyond the period of grace, if any, specified in the
Existing Senior Secured Credit Agreement); or

(ii) a default, other than a payment default as described in clause (i) above,
on any Existing Senior Indebtedness occurs and is continuing that permits the
Senior Secured Lenders to accelerate the maturity of the Existing Senior
Indebtedness and the Borrower or the Lender receives a notice that such default
has occurred and is continuing (a “Payment Blockage Notice”) from a Senior
Secured Agent or a Senior Secured Lender.

(b) Subject to the provisions of Section 9.04, if the Borrower or the Lender
receives any Payment Blockage Notice from any Senior Secured Agent or Senior
Secured Lender pursuant to clause (ii) above, no subsequent Payment Blockage
Notice shall be effective for purposes of this Section unless and until at least
365 days shall have elapsed since the initial effectiveness of the immediately
prior Payment Blockage Notice. No nonpayment default that existed or was
continuing on the date of delivery of any Payment Blockage Notice to the Lender
(unless such default was waived, cured or otherwise ceased to exist and
thereafter subsequently reoccurred) shall be, or be made, the basis for a
subsequent Payment Blockage Notice.

(c) The Borrower may and shall resume payments on the Term Loans upon the
earlier of:

(i) in the case of a default referred to in clause (a)(i) above, the date upon
which all such payments due in respect of the Existing Senior Indebtedness have
been paid in full in cash or other payment satisfactory to the Senior Secured
Lenders, or

(ii) in the case of a default referred to in clause (a)(ii) above, the earlier
of (A) the date on which such default is cured, waived or ceased to exist or
(B) 179 days after the date on which the applicable Payment Blockage Notice is
received, unless this Article IX otherwise prohibits the payment or

 

37



--------------------------------------------------------------------------------

distribution at the time of such payment or distribution; provided that if such
Existing Senior Indebtedness has been accelerated, the Borrower shall make no
payments on or distributions in respect of the Term Loans and the Lender shall
not receive or retain any such payments or distributions until such Existing
Senior Indebtedness has been paid in full in cash or other payment satisfactory
to the Senior Secured Lenders or such acceleration has been cured or waived.

(d) Upon any payment by the Borrower, or distribution of assets of the Borrower
of any kind or character, whether in cash, property or securities, to creditors
upon any dissolution, winding-up, liquidation or reorganization of the Borrower
(whether voluntary or involuntary) or in the event of bankruptcy, insolvency,
receivership, assignment for the benefit of creditors or similar proceedings,
all amounts due or to become due upon the Existing Senior Indebtedness shall
first be paid in full in cash, or other payments satisfactory to the Senior
Secured Lenders, before any payment is made on account of the principal of the
Term Loans; and upon any such dissolution or winding-up or liquidation or
reorganization of the Borrower or bankruptcy, insolvency, receivership or other
proceeding, any payment by the Borrower, or distribution of assets of the
Borrower of any kind or character, whether in cash, property or securities, to
which the Lender would be entitled, except for the provision of this Article IX,
shall (except as aforesaid) be paid by the Borrower or by any receiver, trustee
in bankruptcy, liquidating trustee, agent or other Person making such payment or
distribution, or by the Lender if received by them or it, directly to the Senior
Secured Lenders (pro rata to such Senior Secured Lender on the basis of the
respective amounts of Existing Senior Indebtedness held by such Senior Secured
Lender, or as otherwise required by law or a court order) or the Senior Secured
Agent, to the extent necessary to pay the Existing Senior Indebtedness in full
in cash, or other payment satisfactory to the Senior Secured Lenders, after
giving effect to any concurrent payment or distribution to or for the Senior
Secured Lenders, before any payment or distribution is made to the Lender.

(e) For purposes of this Article IX, the words, “cash, property or securities”
shall not be deemed to include shares of stock of the Borrower as reorganized or
readjusted, or securities of the Borrower or any other corporation provided for
by a plan of reorganization or readjustment, the payment of which is
subordinated at least to the extent provided in this Article IX with respect to
the Term Loans to the payment of the Existing Senior Indebtedness which may at
the time be outstanding; provided that (i) the Existing Senior Indebtedness is
assumed by the new corporation, if any, resulting from any reorganization or
readjustment, and (ii) the rights of the Senior Secured Lenders (other than
leases which are not assumed by the Borrower or the new corporation, as the case
may be) are not, without the consent of the Senior Secured Lenders, altered by
such reorganization or readjustment. The consolidation of the Borrower with, or
the merger of the Borrower into, another corporation or the liquidation or
dissolution of the Borrower following the conveyance, transfer or lease of its
property as an entirety, or substantially as an entirety, to another corporation
upon the terms and conditions provided for in Article VII shall not be deemed a
dissolution, winding-up, liquidation or reorganization for the purposes of this
Section 9.02 if such other corporation shall, as a part of such consolidation,
merger, conveyance, transfer or lease, comply with the conditions stated in
Article VII.

(f) In the event of any acceleration of the Term Loans because of an Event of
Default, no payment or distribution shall be made to Lender in respect of the
principal

 

38



--------------------------------------------------------------------------------

of or interest on the Term Loans by the Borrower, except payments and
distributions made by the Lender as permitted by Section 9.04, until the
Existing Senior Indebtedness has been paid in full in cash or other payment
satisfactory to the Senior Secured Lenders or such acceleration is rescinded in
accordance with the terms of this Agreement. If payment of the either Term Loan
is accelerated because of an Event of Default, the Borrower shall promptly
notify the Senior Secured Lenders of such acceleration.

(g) In the event that, notwithstanding the foregoing provisions, any payment or
distribution of assets of the Borrower of any kind or character, whether in
cash, property or securities (including, without limitation, by way of setoff or
otherwise), prohibited by the foregoing, shall be received by the Lender before
the Existing Senior Indebtedness is paid in full, in cash or other payment
satisfactory to the Senior Secured Lenders, or provision is made for such
payment thereof in accordance with its terms in cash or other payment
satisfactory to the Senior Secured Lenders, such payment or distribution shall
be held in trust for the benefit of and shall be paid over or delivered to the
Senior Secured Lenders or the Senior Secured Agent, as calculated by the
Borrower, for application to the payment of the Existing Senior Indebtedness
remaining unpaid to the extent necessary to pay the Existing Senior Indebtedness
in full, in cash or other payment satisfactory to the Senior Secured Lenders,
after giving effect to any concurrent payment or distribution to or for the
Senior Secured Lenders.

(h) This Section 9.02 shall be subject to the further provisions of
Section 9.04.

9.03 Subrogation Of Term Loan.

(a) Subject to the payment in full, in cash or other payment satisfactory to the
Senior Secured Lenders, of the Existing Senior Indebtedness, the rights of the
Lender shall be subrogated to the extent of the payments or distributions made
to the Senior Secured Lenders pursuant to the provisions of this Article IX
(equally and ratably with the holders of all indebtedness of the Borrower which
by its express terms is subordinated to the Existing Senior Indebtedness of the
Borrower to substantially the same extent as the Term Loans are subordinated to
the Existing Senior Indebtedness and is entitled to like rights of subrogation)
to the rights of the Senior Secured Lenders to receive payments or distributions
of cash, property or securities of the Borrower applicable to the Existing
Senior Indebtedness until the principal of and interest on the Term Loans shall
be paid in full in cash or other payment satisfactory to the Senior Secured
Lenders; and, for the purposes of such subrogation, no payments or distributions
to the Senior Secured Lenders of any cash, property or securities to which the
Lender would be entitled except for the provisions of this Article IX, and no
payment over pursuant to the provisions of this Article IX, to or for the
benefit of the Senior Secured Lenders by the Lender, shall, as between the
Borrower, its creditors other than the Senior Secured Lenders, and the Lender,
be deemed to be a payment by the Borrower to or on account of the Existing
Senior Indebtedness; and no payments or distributions of cash, property or
securities to or for the benefit of the Lender pursuant to the subrogation
provisions of this Article IX, which would otherwise have been paid to the
Senior Secured Lenders shall be deemed to be a payment by the Borrower to or for
the account of the Term Loans. It is understood that the provisions of this
Article IX are and are intended solely for the purposes of defining the relative
rights of the Lender, on the one hand, and the Senior Secured Lenders, on the
other hand.

 

39



--------------------------------------------------------------------------------

(b) Nothing contained in this Article IX or elsewhere in this Agreement is
intended to or shall impair, as among the Borrower, its creditors other than the
Senior Secured Lenders, and the Lender, the obligation of the Borrower, which is
absolute and unconditional, to pay to the Lender the principal of and interest
on the Term Loans as and when the same shall become due and payable in
accordance with its terms, or is intended to or shall affect the relative rights
of the Lender and creditors of the Borrower other than the Senior Secured
Lenders, nor shall anything herein or therein prevent the Lender from exercising
all remedies otherwise permitted by applicable law upon default under this
Agreement, subject to the rights, if any, under this Article IX of the Senior
Secured Lenders in respect of cash, property or securities of the Borrower
received upon the exercise of any such remedy.

(c) Upon any payment or distribution of assets of the Borrower referred to in
this Article IX, the Lender shall be entitled to rely upon any order or decree
made by any court of competent jurisdiction in which such bankruptcy,
dissolution, winding-up, liquidation or reorganization proceedings are pending,
or a certificate of the receiver, trustee in bankruptcy, liquidating trustee,
agent or other Person making such payment or distribution, delivered to the
Lender, for the purpose of ascertaining the Persons entitled to participate in
such distribution, the Senior Secured Lenders and other indebtedness of the
Borrower, the amount thereof or payable thereon and all other facts pertinent
thereto or to this Article IX.

9.04 Notice To Lender.

(a) The Borrower shall give prompt written notice to the Lender of any fact
known to the Borrower which would prohibit the making of any payment of monies
to or by the Lender in respect of the Term Loans pursuant to the provisions of
this Article IX. Notwithstanding the provisions of this Article IX or any other
provision of this Agreement, the Lender shall not be charged with knowledge of
the existence of any facts which would prohibit the making of any payment of
monies to or by the Lender in respect of the Term Loans pursuant to the
provisions of this Article IX, unless and until the Lender shall have received
written notice thereof from the Borrower or a Senior Secured Agent or a Senior
Secured Lender; and before the receipt of any such written notice, the Lender
shall be entitled in all respects to assume that no such facts exist; provided
that if on a date not less than one Business Day prior to the date upon which by
the terms hereof any such monies may become payable for any purpose (including,
without limitation, the payment of the principal of or interest on the Term
Loans) the Lender shall not have received, with respect to such monies, the
notice provided for in this Section 9.04, then, anything herein contained to the
contrary notwithstanding, the Lender shall have full power and authority to
receive such monies and to apply the same to the purpose for which they were
received, and shall not be affected by any notice to the contrary which may be
received by it on or after such prior date.

(b) The Lender shall be entitled to rely on the delivery to it of a written
notice by a Senior Secured Agent or a Senior Secured Lender to establish that
such notice has been given by a Senior Secured Agent or a Senior Secured Lender.
In the event that the Lender determines in good faith that further evidence is
required with respect to the right of any Person as a Senior Secured Lender to
participate in any payment or distribution pursuant to this Article IX, the
Lender may request such Person to furnish evidence to the reasonable
satisfaction of the Lender as to the amount of Existing Senior Indebtedness held
by such Person, the extent to which such Person is entitled to participate in
such payment or distribution and any other facts pertinent to the rights of such
Person under this Article IX and if such evidence is not furnished the Lender
may defer any payment to such Person pending judicial determination as to the
right of such Person to receive such payment.

 

40



--------------------------------------------------------------------------------

9.05 Lender’s Relation To Existing Senior Indebtedness. With respect to the
Senior Secured Lenders, the Lender undertakes to perform or to observe only such
of its covenants and obligations as are specifically set forth in this Article
IX, and no implied covenants or obligations with respect to the Senior Secured
Lenders shall be read into this Agreement against the Lender. The Lender shall
not be deemed to owe any fiduciary duty to the Senior Secured Lenders and shall
not be liable to any Senior Secured Lender if it shall pay over or deliver to
the Borrower or any other Person money or assets to which any Senior Secured
Lender shall be entitled by virtue of this Article IX or otherwise, provided
that such pay over or delivery occurs prior to first Business Day after the
Lender’s receipt of written notice of any fact that would prohibit the making of
such payment of monies or delivery of assets to or by the Lender in respect of
the Term Loans pursuant to the provisions of this Article IX.

9.06 No Impairment Of Subordination.

(a) No right of any Senior Secured Lender to enforce subordination as herein
provided shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of the Borrower or by any act or failure to act, in
good faith, by any such Senior Secured Lender, or by any noncompliance by the
Borrower with the terms, provisions and covenants of this Agreement, regardless
of any knowledge thereof which any such holder may have or otherwise be charged
with.

(b) Without limiting the generality of Section 9.06(a), the Senior Secured
Lenders may, at any time and from time to time, without the consent of or notice
to the Lender, without incurring responsibility to the Lender and without
impairing or releasing the subordination provided in this Article IX or the
obligations hereunder of the Lender to the Senior Secured Lender, do any one or
more of the following: (1) change the manner, place or terms of payment or the
amount of interest, fees or other amounts payable, in respect of Existing Senior
Indebtedness; (2) extend the time of payment of, or renew, increase or otherwise
alter, Existing Senior Indebtedness, or amend, waive, or otherwise modify any
terms of any instrument or agreement of any kind evidencing, guaranteeing,
securing or otherwise affecting or relating to Existing Senior Indebtedness;
(3) exchange, release, sell, fail to perfect any security interest or other Lien
on or otherwise deal with, any property pledged, mortgaged or otherwise subject
to a security interest or other Lien securing Existing Senior Indebtedness;
(4) release any guarantor or any other Person liable in any manner for the
payment or collection of Existing Senior Indebtedness; (5) exercise or fail to
exercise any right, power, privilege, or remedy in respect of Existing Senior
Indebtedness or under any instrument or agreement evidencing, guaranteeing,
securing or otherwise affecting or relating to Existing Senior Indebtedness;
(6) give or fail to give any notice, or take or fail to take any other action,
required by law, by agreement or otherwise to preserve the rights of any Senior
Secured Lenders or with respect to any property pledged, mortgaged or otherwise
subject to a security interest or Lien securing Existing Senior Indebtedness;
(7) perform or fail to perform any obligation of a Senior Secured Lender under
any instrument or agreement evidencing, guaranteeing, securing or otherwise
affecting or relating to Existing Senior Indebtedness; or (8) take or fail to
take any action that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any guarantor or other Person liable in respect of
Existing Senior Indebtedness or the Lender in respect of this Agreement;
provided, however, that in no event shall any such actions limit the right of
the Lender to take any action to

 

41



--------------------------------------------------------------------------------

accelerate the maturity of the Term Loans pursuant to Article VIII hereof or to
pursue any rights or remedies hereunder or under applicable laws if the taking
of such action does not otherwise violate the terms of this Agreement.

9.07 Existing Senior Indebtedness Entitled To Rely. The Senior Secured Lenders
shall have the right to rely upon this Article IX, and no amendment or
modification of the provisions contained herein (or in the definition of any
defined term used in any of the provisions of this Article IX) shall diminish
the rights of the Senior Secured Lender unless the Senior Secured Lenders shall
have agreed in writing thereto.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc; Termination. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Lender and the Borrower and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. This
Agreement may be validly terminated and the transactions contemplated hereby may
be abandoned by mutual written agreement of Borrower and Lender.

10.02 Notices and Other Communications; Facsimile Copies.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in subsection (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows: if to the Borrower or the
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lender
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Lender.
The Lender or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

42



--------------------------------------------------------------------------------

Unless the Lender otherwise prescribes, notices and other communications sent to
an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c) Change of Address, Etc. Each of the Borrower and the Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.

(d) Reliance by the Lender. The Lender shall be entitled to rely and act upon
any notices purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Lender may be recorded by the Lender, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by the Lender to exercise, and
no delay by the Lender in exercising, any right, remedy, power or privilege
hereunder or any other Loan Document shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrower
agrees to pay on demand all costs and expenses of the Lender in connection with
the enforcement or protection of its rights in connection with the Loan
Documents, whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally,
and all costs and expenses of the Lender and its Affiliates with respect to any
negotiations arising out of any Default (including, without limitation, the fees
and expenses of counsel for the Lender with respect thereto); provided that the
Borrower shall not be required to reimburse the legal fees and expenses of more
than one outside counsel (in addition to special counsel and up to one local
counsel in each applicable local jurisdiction) for all Persons indemnified under
this 10.04(a) (which shall be selected by the Lender) unless, in the reasonable
opinion of the Lender, representation of all such indemnified persons would be
inappropriate due to the existence of an actual or potential conflict of
interest.

(b) Indemnification by the Borrower. The Borrower shall indemnify the Lender and
each Related Party of the Lender and their respective successors and assigns
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all actual losses (other than lost profit),
claims, damages, liabilities, costs and related

 

43



--------------------------------------------------------------------------------

expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of (A) the commitment
papers related to financing the Transaction, (B) this Agreement, (C) any other
Loan Document, (D) the use of proceeds of the Term Loans or (E) any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby and the contemplated use of the
proceeds of Term Loans hereunder, (ii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of the Borrower’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated, in all cases, whether or not caused by
or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee (or any of its Subsidiaries or their
respective officers, directors, employees or controlling persons).

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, the Term Loans or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(d) Certain Payments on Behalf of Borrower. If the Borrower fails to pay when
due any costs, expenses or other amounts payable by it under any Loan Document,
including, without limitation, fees and expenses of counsel and indemnities,
such amount may be paid on behalf of the Borrower by the Lender, in its sole
discretion and the Borrower shall promptly (and in any event not later than ten
Business Days after demand therefore) reimburse the Lender for such payment.

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor.

 

44



--------------------------------------------------------------------------------

(f) Survival. The agreements in this Section 10.04 shall survive the replacement
of the Lender and the repayment, satisfaction or discharge of all the other
Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Lender, or the Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.

10.06 Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower or the Lender that are contained in this Agreement shall bind and inure
to the benefit of their respective successors and assigns.

(b) The Lender may assign to one or more of its Affiliates all or a portion of
its rights and obligations under this Agreement (including all or a portion of
the Term Loans at the time owing to it). Subject to notification of an
assignment, the assignee shall be a party hereto and, to the extent of the
interest assigned, have the rights and obligations of the Lender under this
Agreement, and the Lender shall, to the extent of the interest assigned, be
released from its obligations under this Agreement (and, in the case of an
assignment covering all of the Lender’s rights and obligations under this
Agreement, the Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 3.01 and 10.04). The Borrower hereby agrees
to execute any amendment and/or any other document that may be necessary to
effectuate such an assignment, including an amendment to this Agreement to
provide for multiple lenders and, if necessary, an administrative agent to act
on behalf of such lenders.

(c) The Lender, acting for this purpose as an agent of the Borrower, shall
maintain a register for the recordation of principal amount of the Term Loans
owing to the Lender pursuant to the terms hereof (the “Register”). The entries
in the Register shall be conclusive, absent manifest error, and the Borrower and
the Lender may treat the person whose name is recorded in the Register pursuant
to the terms hereof as the Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. Failure to make a recordation, or any error in such
recordation, shall not affect the Borrower’s obligations in respect of the Term
Loans.

 

45



--------------------------------------------------------------------------------

10.07 Right of Setoff. Upon (a) the occurrence and during the continuance of an
Event of Default, (b) an exercise of remedies under Section 8.02 or (c) amounts
becoming due and payable pursuant to the proviso to Section 8.02, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held (other than deposits in accounts that have
been specifically designated to the Lender as payroll accounts or trust accounts
and that meet the requirements for payroll accounts or trust accounts) and other
obligations (in whatever currency) at any time owing by the Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to the Lender, irrespective of whether or
not the Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of the Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of the Lender and its Affiliates under this Section 10.07 are in addition
to other rights and remedies (including other rights of setoff) that the Lender
or its respective Affiliates may have. The Lender agrees to notify the Borrower
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

10.08 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Term Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.09 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Article
IV, this Agreement shall become effective when it shall have been executed by
the Lender and when the Lender shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or PDF (or similar file) by electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement.

10.10 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender and notwithstanding that

 

46



--------------------------------------------------------------------------------

the Lender may have had notice or knowledge of any Default at the time of the
funding of the Term Loans, and shall continue in full force and effect as long
as a Term Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

10.11 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.12 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES
OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF
(COLLECTIVELY, “NEW YORK COURTS”), IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS IN THE COURTS OF ANY JURISDICTION, except that the Borrower
agrees that (i) it will not bring any such action or proceeding in any court
other than New York Courts, and (ii) in any such action or proceeding brought
against the Borrower in any other court, it will not assert any cross-claim,
counterclaim or setoff, or seek any other affirmative relief, except to the
extent that the failure to assert the same will preclude the Borrower from
asserting or seeking the same in the New York Courts

 

47



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. THE BORROWER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF THE LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

10.13 WAIVER OF JURY TRIAL. EACH OF THE BORROWER AND THE LENDER IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY
OF THE LOAN DOCUMENTS, THE TERM LOANS OR THE ACTIONS OF LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

[Remainder of Page Intentionally Blank]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

QUANTUM CORPORATION, as Borrower By  

/s/ Jon W. Gacek

Name:   Jon W. Gacek Title:   COO & CFO

 

S-1



--------------------------------------------------------------------------------

EMC INTERNATIONAL COMPANY,

an entity organized under the laws of the Republic

of Ireland

By  

/s/ Paul T. Dacier

Name:   Paul T. Dacier Title:   Director

 

S-2